                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 GLEN JOSEPH DAVIS                        §                           PETITIONER
                                          §
                                          §
 v.                                       §         Civil No. 1:20-cv-158-HSO-MTP
                                          §
                                          §
                                          §
 JOE ERRINGTON                            §                         RESPONDENT
 Superintendent                           §

                      CERTIFICATE OF APPEALABILITY

      A final order adverse to the applicant having been filed in the captioned

habeas corpus case, in which the detention complained of arises out of a proceeding

pursuant to 28 U.S.C. § 2254, the Court, considering the record in this case and the

requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate

Procedure, and Rule 11(a) of the Rules Governing Section 2254 Proceedings for the

United States District Courts, hereby finds that:

      A Certificate of Appealability should not issue in this case. The applicant has

failed to make a substantial showing of the denial of a constitutional right.

      SO ORDERED AND ADJUDGED, this the 12th day of July, 2021.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
